UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7540


DEVIN JAMAAL KERSHAW,

                Petitioner - Appellant,

          v.

ANTHONY J. PADULA, Warden of Lee C.I.,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.      Margaret B. Seymour, Chief
District Judge. (5:11-cv-00306-MBS)


Submitted:   January 22, 2013             Decided: January 24, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Devin Jamaal Kershaw, Appellant Pro Se.          Brendan   McDonald,
OFFICE OF THE ATTORNEY GENERAL OF SOUTH        CAROLINA,   Columbia,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Devin        Jamaal    Kershaw       seeks   to        appeal    the    district

court’s      order    denying       relief     on    his   28    U.S.C.       § 2254      (2006)

petition.         The order is not appealable unless a circuit justice

or    judge       issues    a    certificate        of   appealability.              28   U.S.C.

§ 2253(c)(1)(A) (2006).              A certificate of appealability will not

issue     absent      “a        substantial     showing         of     the    denial      of   a

constitutional right.”              28 U.S.C. § 2253(c)(2) (2006).                    When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by     demonstrating          that   reasonable         jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);      see     Miller-El     v.   Cockrell,        537 U.S. 322,   336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                  Slack,

529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Kershaw has not made the requisite showing.                                   Accordingly,

we    deny    a    certificate       of   appealability,         leave        to    proceed    in

forma pauperis, and Kershaw’s motion for appointment of counsel,

and dismiss the appeal.               We dispense with oral argument because

the facts and legal contentions are adequately presented in the

                                               2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                   DISMISSED




                                    3